DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “334” has been used to designate both a joint in Figure 9 and a side wall in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (KR 20180103272 A).

Regarding Claim 1: Bang further teaches an ice making and dispensing system (system of 300, 302), comprising: a mold (304) for forming ice therein (302 is an ice maker); an ice bin (306) comprising a bin body (walls and bottom of 306) defining a storage volume to receive ice formed in the mold therein (see Figure 300, 306 gets ice from 304); an auger (312) extending within the storage volume (see Figure 300); and an ice dispensing motor assembly (308), the ice dispensing motor assembly (308) comprising: an auger motor (314) in operative communication with the auger (see paragraph [0043], lines 1-4), the auger motor (314) enclosed within a first housing (body of 314); and a driver circuit (316) in electrical communication with the auger motor (314), the driver circuit (316) enclosed within a second housing (body of 316). 

Regarding Claim 2: Bang further teaches wherein the second housing (316) of the ice dispensing motor assembly (308) is separate and distinct from the first housing (314) of the ice dispensing motor assembly (308 see Figure 300). 

Regarding Claim 3: Bang further teaches wherein the second housing of the ice dispensing motor assembly (308) is coupled to the first housing (314) of the ice dispensing motor assembly (308). 

Regarding Claim 6: Bang further teaches wherein the second housing (316) of the ice dispensing motor assembly (308) is coupled to the first housing (314 via 310) of the ice dispensing motor assembly (308) with or without fasteners (see Figure 300). 


Regarding Claim 8: Bang further teaches wherein the driver circuit (316) is fully enclosed within the second housing (body of 316) of the ice dispensing motor assembly (308). 

Regarding Claim 9: Bang further teaches an ice dispensing motor assembly (308 having 314 and316), the motor assembly (308) comprising: a motor (314) configured for operative communication with an auger (312) of an ice maker (300 is an ice maker), the motor (314) enclosed within a first housing (body of 314); and a driver circuit (316) in electrical communication with the auger motor (paragraph [0042], lines 1-5), the driver circuit (316) enclosed within a second housing (body of 316). 

Regarding Claim 10: Bang further teaches wherein the second housing (body of 316) is separate and distinct from the first housing (body of 314). 

Regarding Claim 11: Bang further teaches wherein the second housing (body of 316) is coupled to the first housing (body of 314, see Figure 308, via 310). 

Regarding Claim 14: Bang further teaches wherein the second housing (body of 316) is coupled to the first housing (body of 314) with or without fasteners (see Figure 300, 308). 


Regarding Claim 16: Bang further teaches wherein the driver circuit (316) is fully enclosed within the second housing (body of 316).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 20180103272 A) in view of Li et al. (US 2017/0063210 A1), hereafter referred to as “Li.”

Regarding Claim 4: Bang fails to teach wherein the second housing of the ice dispensing motor assembly is coupled to the first housing of the ice dispensing motor assembly by a dovetail joint. 
Li teaches wherein a second housing (24) of an assembly (20) is coupled to a first housing assembly (poles 26) by a dovetail joint (30, paragraph [0033], lines 1-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second housing of the ice dispensing motor assembly is coupled to the first housing of the ice dispensing motor assembly by a dovetail joint to the structure of Bang as taught by Li in order to advantageously provide a secure connection between two adjacent discrete elements (see Li, paragraph [0033], lines 1-9). 

Regarding Claim 5: Bang fails to teach wherein the second housing of the ice dispensing motor assembly is coupled to the first housing of the ice dispensing motor assembly by a first dovetail joint on a first side of the first housing and a second dovetail joint on a second side of the first housing opposite the first side of the first housing. 
Li teaches wherein a second housing (24) of an assembly (20) is coupled to a first housing (poles 26) of the assembly (20) by a first dovetail joint (first 30) on a first side of the first housing (pole 26) and a second dovetail joint (second 30, see Figure 4) on a second side of the first housing opposite the first side of the first housing (see opposite end of 24 and 26, see Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided herein the second housing of the ice dispensing motor assembly is coupled to the first housing of the ice dispensing motor assembly by a first dovetail joint on a first side of the first housing and a second dovetail joint on a second side of the first housing opposite the first side of the first housing to the structure of Bang as taught by Li in order to advantageously provide a secure connection between two adjacent discrete elements (see Li, paragraph [0033], lines 1-9).  

Regarding Claim 12: Bang fails to teach wherein the second housing is coupled to the first housing by dovetail joints. 
Li teaches wherein a second housing (24) is coupled to a first housing (poles 26) by dovetail joints (30, paragraph [0033], lines 1-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second housing is coupled to the first housing by dovetail joints to the structure of Bang as taught by Li in order to advantageously provide a secure connection between two adjacent discrete elements (see Li, paragraph [0033], lines 1-9).  

Regarding Claim 13: Bang fails to teach wherein the second housing is coupled to the first housing by a first dovetail joint on a first side of the first housing and a second dovetail joint on a second side of the first housing opposite the first side of the first housing.
Li teaches wherein a second housing (24) is coupled to a first housing (pole 26) by a first dovetail joint (first 30, see Figure 4) on a first side of the first housing (first end side) and a second dovetail joint (second 30, see Figure 4) on a second side of the first housing opposite the first side of the first housing (opposite ends of 26 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second housing is coupled to the first housing by a first dovetail joint on a first side of the first housing and a second dovetail joint on a second side of the first housing opposite the first side of the first housing to the structure of Bang as taught by Li in order to advantageously provide a secure connection between two adjacent discrete elements (see Li, paragraph [0033], lines 1-9).  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 20180103272 A) in view of Walsh (4,201,349).

Regarding Claim 7: Bang fails to teach wherein a wall of the second housing of the ice dispensing motor assembly is in contact with a wall of the first housing of the ice dispensing motor assembly.
Walsh teaches wherein a wall of a second housing (C) of a dispensing motor assembly (C and M) is in contact with a wall of a first housing (M) of the dispensing motor assembly (C and M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a wall of the second housing of the ice dispensing motor assembly is in contact with a wall of the first housing of the ice dispensing motor assembly to the structure of Bang as taught by Walsh in order to advantageously provide an alternative configuration of the elements (see Figure 1 of Walsh). 

Regarding Claim 15: Bang fails to teach wherein a wall of the second housing is in contact with a wall of the first housing.
Walsh teaches wherein a wall of a second housing (C) is in contact with a wall of a first housing (M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a wall of the second housing is in contact with a wall of the first housing to the structure of Bang as taught by Walsh in order to advantageously provide an alternative configuration of the elements (see Figure 1 of Walsh). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katz et al. (5,037,004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763